Citation Nr: 9917737	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for urinary 
incontinence. 

4.  Entitlement to an increased rating for residuals of 
fractures of T11-T12, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.  

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied entitlement to service 
connection for hearing loss and tinnitus, determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for urinary incontinence, and 
denied entitlement to an increased evaluation for residuals 
of fractures of T11-T12.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in October 1997.

The veteran and his wife presented testimony before a hearing 
officer at the RO, a transcript of which is on file.

In November 1998 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

3.  The Board denied entitlement to service connection for 
urinary incontinence in October 1990.

4.  Evidence received since the Board's October 1990 decision 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

5.  The veteran has slight wedging of T11, T12.  
Additionally, he has no more than severe limitation of motion 
of the thoracic spine, including due to pain.  Associated 
cord involvement is not shown.

6.  Residuals of fractures of T11-T12 have not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfere with employment, or require 
frequent periods of inpatient care as to render impractical 
the application of regular schedular standards.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107.

3.  Evidence submitted since the October 1990 determination 
wherein the Board denied the claim of entitlement to service 
connection for urinary incontinence is not new and material, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).

4.  The criteria for a disability rating in excess of 20 
percent for residuals of fractures of T11-T12 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.14, 4.40, 4.45, Part 4, Diagnostic Codes 
5285, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
bilateral hearing loss disability and 
tinnitus.

Factual Background

Service medical records contained in the claims folder appear 
to be complete.  They show no complaints, treatment, or 
diagnoses of hearing loss or tinnitus disability in service.  
On service discharge examination in May 1971, the veteran 
denied having hearing loss and ear trouble, and his hearing 
was evaluated as 15/15.  

A post-service private medical record dated in February 1975 
shows that the veteran's hearing was examined and found to be 
grossly normal.  

The veteran filed his claims in April 1996.  

VA examination reports from 1996 show audiometric results 
consistent with bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385 (1998), and that hearing loss with 
tinnitus was diagnosed.  Medical opinions relating hearing 
loss or tinnitus to service were not furnished.  

During the hearing which was held at the RO in April 1998, 
the veteran testified that he had been exposed to loud noises 
in service, including from a satchel charge which went off on 
or near his bunker.  He opined that the noise exposure caused 
his current hearing loss and tinnitus.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that in order for a claim to be well grounded, there 
must be competent evidence of 

(1) a current disability (a medical diagnosis), 

(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and 

(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis.

The first prong of the Caluza well groundedness test is met, 
as current bilateral hearing loss disability and tinnitus 
have been diagnosed medically.  However, even if the Board 
were to concede that the veteran's assertions of in-service 
noise exposure established the second element of a well-
grounded claim, i.e., incurrence of an injury in service, the 
Board must conclude that the third element, i.e., evidence of 
a nexus between the in-service injury and current disability, 
is not met.  There is no medical evidence of record of a 
nexus between current bilateral hearing loss disability or 
tinnitus and any incident of service origin.  While the 
appellant has asserted that being exposed to loud noise in 
service caused his current bilateral hearing loss disability 
and tinnitus, as a layperson, his statements to this effect 
are not competent evidence of a nexus to service.  Espiritu; 
Grottveit; Caluza.

There is no indication that there are any outstanding medical 
records which can be obtained and which, if obtained, would 
well ground the claims.  Therefore, VA has no further duty to 
assist the appellant with assembling evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. 
App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  VA's 
duty to assist depends upon the particular facts of the case, 
and the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  
Robinette.  The Court has held that the obligation exists 
only in the limited circumstances where the appellant has 
referenced other known and existing evidence which would 
further the claim.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, VA is not on notice of any known and 
existing evidence which would render the veteran's claims 
plausible.

The veteran has expressed disappointment that the VA examiner 
did not opine as to whether or not his current hearing loss 
disability and tinnitus were related to service.  However, he 
is without recourse.  Only when there is a well-grounded 
claim is there a VA duty to assist the claimant with the 
claim.  It is the veteran's duty to obtain and submit such a 
medical opinion before there is any 38 U.S.C.A. § 5107 duty 
to assist him with his claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

Applicability of the benefit of the doubt doctrine has been 
considered, but that doctrine is not applicable, since the 
claims are not well grounded.  38 U.S.C.A. § 5107; Gilbert.

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well 
grounded, namely, medical evidence which tends to show a 
nexus between current bilateral hearing loss disability and 
tinnitus and his military service.


II.  Whether new and material evidence 
has been received to reopen the claim for 
service connection for urinary 
incontinence.

Criteria

The service connection provisions mentioned above apply here 
as well.  Additionally, service connection may be granted on 
a secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

All questions in a matter which under section 511(a) of this 
title is subject to a decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108 provides 
that "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F. 
3d 1356  (Fed. Cir. 1998).

Service medical records received after a prior final 
adjudication may be considered to be new and material 
evidence only when they are in fact new and material per 
38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c); Dolan v. Brown, 
9 Vet. App. 358, 363 (1996).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible. Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  

Under the new Elkins test, see Elkins v. West, 12 Vet. App. 
209 (1999), the Secretary must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submited 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

Factual background

The evidence which was of record when the Board denied 
entitlement to service connection for urinary incontinence in 
October 1990 will be summarized briefly below.



Service medical records indicate that in August 1970, the 
veteran sustained a compression fracture of T11 and T12.  He 
subsequently complained of pain in his back and radiation of 
pain to his legs.  On service discharge examination in 
October 1971, straight leg raising was normal, and no urinary 
incontinence was reported.  

On private evaluation in December 1971, the veteran 
complained of back and right leg pain, stating that his right 
leg went to sleep easily.  The diagnosis was old compression 
fracture with pain.  The veteran did not report any urinary 
incontinence.  

A VA orthopedic examination was conducted in March 1972, at 
which time the veteran complained of back pain with pain 
running down both legs.  Neurological evaluation of the lower 
extremities was normal, and the veteran did not complain of 
urinary incontinence.  

On private evaluation in February 1974, the veteran 
complained of back pain and that his legs would fall asleep 
easily.  No neurological deficits were noted on examination.  

In March 1974, the veteran reported pain on urination and 
blood in his urine.  In April 1974, he reported frequency and 
urgency of urination, as well as dysuria, over the previous 
several years.  Urinalysis was normal.  Urology consultation 
in May 1975 revealed an elevated level of sugar in the urine.  
The old injury to the spine was also noted.  The impression 
was spinal injury -- hematuria.  In October 1974, the veteran 
was noted to be a diabetic.  He reported involuntary 
urination for the preceding eight months.  

Private medical records dated in February 1975 reveal that 
the veteran sustained a compression fracture of the first 
lumbar vertebra in a motor vehicle accident on February 27, 
1975.  He then had developed motor and sensory deficits of 
both lower extremities.  A laminectomy was performed the next 
day.  

In April 1975, the veteran was incontinent, with a catheter.  
The initial diagnosis was incomplete spinal cord injury with 
paralysis at L2.  A history of hematuria of uncertain 
etiology in 1974, which had resolved spontaneously, was 
noted.  The veteran was described as a borderline diabetic.

A March 1977 private medical record noted that the veteran 
had partial cord bladder function as a result of a fracture 
dislocation of the thoracolumbar spine in February 1975.  

Private medical records dated in April 1981 and February 1982 
related the veteran's urinary incontinence to his post-
service automobile accident.

During a hearing which was held at the RO in March 1989, the 
veteran testified that he began to lose control of his 
bladder in 1974.  He also reported having numbness of his 
legs before the 1975 automobile accident, and he opined that 
the automobile accident in 1975 was not the cause of his 
urinary incontinence.  

The Board concluded in October 1990 that the evidence showed 
that the cause of the veteran's urinary problems before 1975 
was never identified, and that chronic urinary incontinence 
started after and because of the 1975 motor vehicle accident.

The evidence added to the record since the October 1990 
decision of the Board is reported below.

A March 1993 VA progress note states that the veteran was 
seen as an overbook during a crowded time in the clinic, 
making a detailed examination difficult.  According to the 
veteran, he had injured his low back in Vietnam, sustaining 
compression fractures of T12 and L1.  He then reinjured the 
back in a non-service-connected motor vehicle accident in 
1975 with injury to the neck and back.  He had surgery on the 
back for the compression fracture, including lumbar 
laminectomy and rib resections.  He reported problems with 
bladder control.  

The impression was residual compression fractures, T12 and 
L1, with subsequent operative procedure.  The physician 
stated that the veteran's back problem was obviously related 
to the injury in Vietnam in 1970.  The fractures of the spine 
were judged to be severe, with neurological consequences.  

A June 1993 private medical record from an internal medicine 
physician notes treatment of the veteran for the past year 
and states that a review of the veteran's chart documented a 
history of T11 and T12 compression fractures in 1970, with 
residual urinary incontinence.  

A December 1994 VA medical record notes in reference to the 
veteran's urinary incontinence that he had had a thoracic 
injury in 1970. 

A June 1996 VA examination report states that the fractures 
of T12, L1, and L2 which occurred in 1975 caused the 
veteran's neurogenic bladder.  A diagnosis of chronic bladder 
infections and urinary incontinence dating back to 1970 was 
also made, based upon the veteran's assertions of a spinal 
cord injury in service, urgency of urination, stress 
incontinence, hesitancy in starting a stream, and hematuria 
in service.  The claims folder was not reviewed to verify 
this particular information before the diagnosis was made.

A February 1998 VA neurology examination report demonstrates 
a thorough review of the veteran's claims folder, with 
particular emphasis on the injuries and treatment which 
occurred in service and through 1975, when the veteran had 
his motor vehicle accident.  It was known that the veteran 
was asserting that his in-service injury had caused 
neurogenic problems.  Thereafter, the diagnosis was that the 
veteran's service-connected T11-12 compression fracture was 
not causing any neurological dysfunction.  In rendering the 
opinion, the neurologist noted that prior to 1975, the 
veteran had compression fractures of T11-T12, but that X-rays 
had revealed no interval changes, and that there were no 
objective neurological or orthopedic findings of neurological 
impairment prior to 1975.  

Although there had been hip and leg pain and work-up for 
hematuria prior to 1975, since an intravenous pyelogram had 
been normal before the 1975 motor vehicle accident, it was 
highly unlikely that the neurogenic bladder was present 
before 1975.  

At the time of the hearing which was held at the RO in April 
1998, the veteran testified that after his in-service injury, 
in the course of treatment, he was on a gurney and had asked 
a nurse for a urinal and was not given it on time, and so he 
could not help but urinate on the floor.  Thereafter in 
service, on several occasions, he had urinated on himself a 
little bit before reaching the restroom.  He still had 
urgency as of July 1971.  He submitted a statement at the 
time of the hearing, which indicated that he was told by a 
private health-care provider in 1974 that his urinary problem 
was related to his in-service back injury.  He also described 
what he remembered his medical profile to be in service, in 
support of the assertion that he had a chronic urinary 
incontinence due to the thoracic spine injury at the time.  
He stated that he had dealt with chronic incontinence since 
1971.  Furthermore, he reported that a January 18, 1997 VA 
urology progress note stated that his neurogenic bladder is 
service-connected.

A May 1998 letter from the RO to the veteran advising him 
that he had 30 days from the date of that letter to submit 
medical evidence which he mentioned at the time of his 
hearing referred to the medical evidence the veteran stated 
existed in the letter he submitted at the hearing in April 
1998, namely, a urology progress note written by a VA doctor 
in January 1997 stating that his neurogenic bladder is 
service-connected.  This conclusion flows from the hearing 
transcript, which indicates a request by the representative 
that the RO obtain service era Chu Lai medical station and 
Letterman General hospital medical records, and the fact that 
the RO, less than 30 days later on May 28, 1998, requested 
the Chu Lai and Letterman medical records.  

The veteran did not submit any January 1997 VA medical 
evidence.  Prior to the RO writing its May 1998 letter, the 
VA Medical Center had sent to the veteran's representative 
copies of medical records which the representative had 
requested.  

The copies were of records pre- and post-dating any January 
18, 1997 VA medical record which may exist.  The 
representative then submitted the copies of those records to 
the RO for consideration, and they are contained in the 
claims folder.  The copies do not include any January 18, 
1997 VA medical record as alleged to exist by the veteran.  
Additionally, in December 1997, the RO had requested from the 
VA Medical Center copies of all outpatient treatment records 
from January 1994 to "now".  VA medical records pre- and 
post-dating January 18, 1997 again came forth, but not any 
January 18, 1997 VA medical record as alleged to exist by the 
veteran.

In July 1998, August to September 1970 service hospital 
records were received.  They show a prior history of 
increased frequency but no problems with dysuria or urgency.  
Neurological examinations were negative.  During treatment at 
this time, when the veteran was asked about his current 
bladder status, he stated that his bladder was working 
without difficulty.  

Analysis

The March 1993 VA progress note is not new evidence, to the 
extent that it is obviously merely a repetition of lay 
assertions in a medical record, without any medical 
enhancement.  The opinion of neurological problems is 
predicated upon the premise of the occurrence of an L1 
fracture in service with no post-service fractures mentioned, 
and on the assumption that the veteran had surgery for an 
in-service compression fracture which caused chronic 
neurological residuals.  

The service medical records were not reviewed in the 
admittedly hasty evaluation, and the veteran did not advise 
the physician that he had sustained T12, L1, or L2 fractures 
after service, or of the medical records which indicate that 
the veteran had become chronically incontinent as a result of 
the 1975 motor vehicle accident.  The physician's reliance 
upon the veteran's history does not constitute medical 
evidence as to those facts or as to any medical conclusions 
flowing from them.  LeShore; Reonal; Caluza.  

Therefore, as concerns the opinion as to neurological 
problems related to service, the March 1993 progress note is 
not material.  Id.  Dolan v. Brown, 9 Vet. App. 358, 363 
(1996) (since physician relied on veteran's medical history 
as recited by veteran, as to service injury, symptoms, and 
onset, opinion as to nexus to service was not competent and 
thus was not material and could not be the basis for 
reopening the claim).  

The June 1993 private medical record is not new evidence, as 
on its face, it purports only to repeat the veteran's history 
as to etiology, and the veteran's history is not competent to 
indicate the etiology of a disability.  Grottveit.  It does 
not matter that the history is actually contained in a 
medical record.  Medically unenhanced medical history does 
not rise to the level of medical nexus evidence.  LeShore.  
Under Evans, since it is not capable of supplying a medical 
nexus, and since the veteran had previously asserted a nexus, 
it is not new but cumulative.

The December 1994 VA medical record is not new.  All the 
medical record purports is that the veteran had an injury in 
service, and that he has urinary incontinence now.  This was 
already shown.  Thus, it is cumulative rather than new.

The June 1996 VA examination report is not new in stating 
that the 1975 (i.e., post-service) injury caused the 
veteran's neurogenic bladder.  Its diagnosis of chronic 
bladder infections and urinary incontinence dating back to 
1970 was made strictly based upon unsupported history 
supplied by the veteran of a spinal cord injury in service.  
The service medical records actually show an instance of 
resolved increased urinary frequency with no further bladder 
difficulty.  As such, the diagnosis is not material.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Dolan, 9 Vet. App. at 
363.  Since the physician relied on the veteran's medical 
history as recited by the veteran, as to service spinal cord 
injury, symptoms, and onset, the physician's stating that 
chronic disability was caused by the in-service injury was 
not competent medical evidence and thus could not be 
material.  Dolan.

All the June 1996 examination report further notes is that 
there was a history of a thoracic injury in 1970.  This was 
already known.  To this extent, the examination report is 
cumulative rather than new, as it tends to show what prior 
evidence had shown.  

The February 1988 VA neurology examination report is not new 
because current disability was previously shown, as was 
in-service injury, and because the examiner does not opine 
that the service-connected disability caused the current 
chronic urinary incontinence disability.  The examiner opines 
to the contrary after thoroughly reviewing pertinent service 
medical records and post-service evidence and using that 
evidence to reach its opinion.

The veteran's April 1998 hearing testimony is not new 
evidence, as it was already known that he had had urinary 
symptoms before his 1975 motor vehicle accident.  The Board 
had previously noted and considered medical evidence showing 
that urinary symptoms were present before the 1975 motor 
vehicle accident.  The veteran's testimony as to symptoms 
before the 1975 motor vehicle accident is incapable of 
supplying a diagnosis of chronic urinary incontinence which 
occurred in service or because of a service-connected 
disability.  Caluza; Grottveit.  Furthermore, the Board may 
not derive a medical nexus or diagnosis conclusion from it.  
Colvin.  Therefore, it is not new evidence.  

In reference to the veteran's April 1998 statement which he 
submitted at the hearing, the Board would note that the prior 
Board decision considered the 1974 evidence of which the 
veteran spoke in his April 1998 statement (and it is 
mentioned again here in the present decision).  In light of 
that, his statement is not new evidence but cumulative of 
evidence previously considered.  Moreover, it could not be 
material evidence, as the veteran, being a layperson, is 
incapable of relating the contents of medical opinions which 
he has heard or of medical records which exist.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. 
App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

In his April 1998 statement, the veteran related a service 
profile he had remembered having in service in light of his 
back injury.  However, evidence as to the in-service profile 
is not new, as profile information was previously of record.  
See the November 1971 RO rating decision service-connecting 
the T11-T12 fracture disability.  Also in the veteran's April 
1998 statement, he indicated that he had had chronic 
incontinence since 1971.  However, he is not capable, being a 
layperson, of indicating when a disability had its onset.  
Medical evidence is required.  Grottveit; Caluza.  He further 
purported what the contents of a January 18, 1997 VA medical 
record were.  He is not competent to do this, however, so his 
statement is not material.  Robinette.  

The additional service medical records which were received in 
July 1998, showing a resolved urinary frequency, are not new, 
as evidence previously showed the in-service thoracic injury 
and diagnoses as well as urinary symptoms before the 1975 
motor vehicle accident, and when these additional records are 
either viewed alone or with the other evidence, they do not 
show a chronic urinary incontinence disability in service or 
a causal relationship between the veteran's chronic urinary 
incontinence which was diagnosed after the motor vehicle 
accident and any in-service disease or injury.  Medical 
evidence to this effect would be required for the Board to 
conclude otherwise.  Colvin.  

Medical evidence is necessary to opine that current symptoms 
are related to an in-service disease or injury when there is 
an allegation of continuing symptomatology from disability 
allegedly incurred in service.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998); 
Colvin; Caluza.  The Board's prior decision was based in part 
upon the fact that urinary problems before 1975 were acute.  
The additional service medical records do not tend to add to 
the evidence in regard to chronicity since service or as to 
causality of chronic incontinence, as they show only a 
resolved urinary frequency.  Resolved urinary problems had 
already been shown prior to the 1975 motor vehicle accident.




In light of the above, the Board's prior decision is final 
based upon the evidence which was then of record, 
38 U.S.C.A. § 7104, and since new and material evidence has 
not been received, the claim may not be reopened.  Id.; 
38 U.S.C.A. § 5108.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for urinary 
incontinence, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).

Additional matter

First, the veteran argues that VA has an obligation to arrive 
at and explain its decision without arbitrarily selecting 
evidence to rely upon to arrive at its result.  The Board 
agrees that arbitrarily selecting evidence upon which to 
rely, and ignoring other evidence, is not permitted.  
38 U.S.C.A. §§ 7104, 7105.  However, neither the RO nor the 
Board has done this here.  

The Board has determined and indicated whether or not the 
evidence which has been submitted is new and material based 
upon VA law, regulations, and Court precedent as explained 
above.  The RO had done this prior to the Board and in fact 
had cited many of the same cases and similar reasons.

While the RO determined that the additional service medical 
records which were received in July 1998 were new and 
material evidence, it did so under the mistaken belief that 
38 C.F.R. § 3.156(c) obviates the need for analyzing whether 
or not the service medical records which have been received 
are new and material evidence.  See Dolan, 9 Vet. App. at 363 
(additional service medical records are not always new and 
material -- they can be cumulative depending on what was of 
record previously).  The service medical records which were 
received were not new, as they only showed what had been 
shown before -- that the veteran had had urinary symptoms 
before 1975, but not chronic urinary incontinence disability 
related to service or to a service-connected disability.  The 
Board concludes that there was no prejudice to the veteran in 
the RO reviewing the claim de novo in light of the additional 
service medical records, as it accorded his claim more 
consideration than was warranted.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.



The Board notes that VA has discharged its duties with 
respect to all evidence alleged to exist and to be relevant, 
including any duty it may have had toward an alleged January 
18, 1997 VA urology progress note.  There are two sets of 
copies of VA medical records pre- and post-dating the alleged 
January 18, 1997 VA medical record, and both sets of copies 
were sent by the VA Medical Center in accordance with 
requests and then incorporated into the claims folder via the 
service representative and RO personnel.  The latter set of 
copies was sent directly to the RO, pursuant to an RO order 
to the VA Medical Center, for copies of all VA medical 
records between January 1994 and December 1997.  

After the hearing, the veteran was advised to submit the 
evidence he mentioned at the time of the hearing if he wanted 
it to be considered.  He did not.  In light of the above, the 
conclusion can only be that VA has discharged its duties 
concerning gathering of evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), 
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the reasons for its decision and of the 
elements necessary to complete his application to reopen the 
claim.  

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993), in relationship to the RO's 
adjudication pursuant to 38 C.F.R. § 3.156.  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.


In adjudicating this claim, the RO has mentioned the new and 
material evidence standard enunciated by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).   See the November 
1998 Supplemental Statement of the Case.  This standard has 
since been rendered invalid by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998). 

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156(a), which Hodge says must be applied, in 
the November 1998 Supplemental Statement of the Case.  The 
Board concludes that the veteran has been adequately informed 
of the basis for the RO's decision, that he was accorded 
ample opportunity to present his claim fully, and that any 
error by the RO in adjudicating the claim under the now 
invalidated Colvin standard could not have been prejudicial.  
Hodge did not invalidate Dolan or LeShore, and they are the 
true obstacle to a finding of new and material evidence in 
this case under either the Colvin test or the truly 
applicable 38 C.F.R. § 3.156(a).  The veteran was advised of 
LeShore in the November 1998 Supplemental Statement of the 
Case.  A remand so that the RO could apply the Hodge standard 
therefore would serve no useful purpose. 

The veteran requests consideration of the benefit of the 
doubt doctrine.  However, it does not apply.  While the 
benefit of the doubt doctrine necessarily makes for a low 
burden of proof when a claim is being considered on its 
merits, it is error to consider the benefit of the doubt 
doctrine in determining whether to reopen a claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991), and Martinez v. 
Brown, 6 Vet. App. 462 (1994).



The veteran was asked whether or not he wanted his claim 
considered pursuant to Allen v. Brown, 7 Vet. App. 439 (1995) 
(provides for secondary service connection for disability to 
the extent that it is chronically made worse/aggravated by a 
service-connected disability) subsequent to and pursuant to 
the Board's remand.  In January 1998, the veteran stated that 
he did not.  In December 1998, after the February 1998 VA 
neurology examination was accomplished, the representative 
stated that Allen should have been considered, and that 
before that, the VA neurology examination should have 
furnished an opinion concerning an Allen aggravation.  

While the Board notes parenthetically that matters of agency 
law generally prevent an agent from seeking something he 
knows the principal does not want, the Board also notes, as 
the RO has advised in response to the representative's 
request, that regardless of whether or not the veteran wants 
his claim considered pursuant to Allen, there is no competent 
medical evidence of record of an Allen aggravation.  As such, 
there is no VA duty to assist the veteran with such claim, 
and so any Allen claim can not be granted at this time.  


III.  Entitlement to an increased rating 
for residuals of fractures, T11-T12, 
currently evaluated as 20 percent 
disabling.

Factual Background.

Some background for the origin and scope of this 
service-connected disability is provided in the decision 
concerning the previous issue and is hereby incorporated by 
reference.  




Additionally, the Board had remanded the claim in October 
1997 in part to develop information as to any further scope 
of the service-connected disability, namely, whether there 
was associated peripheral neuropathy.  Information concerning 
this as well as information otherwise pertinent to rating the 
service-connected disability follows.  

The veteran was employed at the time of his February 1975 
motor vehicle accident, according to an April to May 1975 
private hospital discharge summary.

The June 1996 VA examination report relied on the veteran's 
unsupported assertions of an in-service spinal cord injury to 
opine that the veteran had compression fractures of T10, T11, 
and T12 in 1970 with secondary peripheral neuropathy, extent 
undetermined.  Pertinent clinical findings for rating 
purposes included a normal range of motion of the lumbar 
spine with pain in the thoracic spine on motion.

VA evaluation in November 1996 resulted in an assessment of 
chronic low back pain.

A February 1998 VA neurology examination is of record.  It 
indicates that the veteran was retired from his job as a 
purchasing agent, and that he complained of severe back pain.  
The veteran's records were reviewed, and it was noted that 
they did not reveal more than a mild compression fracture 
prior to the 1975 injury.  Clinically, the veteran had about 
70 degrees of forward flexion with a decreased movement at 
the thoracolumbar junction but movement in the upper spine.  
Extension was to zero degrees, lateral flexion was to 20 
degrees bilaterally, and rotation was to 30 degrees.  All of 
the movements tended to cause increased pain in the veteran's 
back.  Although he had tight muscles in his back, there was 
appropriate relaxation of muscles with these movements.  
X-rays revealed slight wedging of T11, T12.  

The neurology report was from a neurologist who thoroughly 
reviewed the veteran's claims folder and in consideration of 
this review and an examination of the veteran stated that the 
only orthopedic or neurological disability intrinsic to the 
service-connected T11 and T12 fractures was the fractures 
themselves, and that all other disability which was present, 
which has not been described here given 38 C.F.R. § 4.14 
(1998) (prohibits compensating disability which is not 
service-connected), including peripheral neuropathy, was 
related to the post-service fractures in 1975 and to 
diabetes.  The neurologist indicated that the veteran could 
have back pain from his service-connected T11 and T12 
fractures in addition to that which he obviously had from 
other causes, but that the disability from the T11 and T12 
fractures would be less than 10 percent of his present 
problem with pain.  

During the veteran's hearing which was held at the RO in 
April 1998, he testified that he had had trouble with his 
legs and foot drop ever since service.  Transcript at 14.  

Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The rating to be assigned is based on the current degree of 
disability shown.  38 C.F.R. § 4.1 (1998); Francisco v. 
Brown, 7 Vet. App. 55 (1994).

38 C.F.R. Part 4, Diagnostic Code 5285  Vertebra, fracture 
of, residuals:                            
  With cord involvement, bedridden, or requiring long leg 
braces...    100 percent  
  Consider special monthly compensation; with lesser 
involvements rate for limited  
   motion, nerve paralysis.
  Without cord involvement; abnormal mobility requiring neck 
brace  
   (jury mast)...                                                                                          
60 percent 
  In other cases rate in accordance with definite limited 
motion
   or muscle spasm, adding 10 percent for demonstrable 
deformity
   of vertebral body.                                              

Slight limitation of motion of the thoracic spine warrants a 
noncompensable rating.  Moderate or severe limitation of 
motion of the thoracic spine warrants a 10 percent rating.  
38 C.F.R. Part 4, Diagnostic Code 5291.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability is prohibited.  
38 C.F.R. § 4.14.  




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

A well grounded claim for increased rating is present when it 
has been alleged that there has been an increase in the 
severity of the service-connected disability at issue.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Given the 
well groundedness of the claim, the Board must determine 
whether VA has met its duty to assist the veteran with it.  
The Board concludes that all relevant facts have been 
properly developed with respect to the service-connected 
disability at issue, and that no further assistance to the 
veteran is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran has not proven that he has cord involvement 
associated with his service-connected T11 and T12 fractures.  
The medical evidence convincingly indicates that he does not.  
His testimony in April 1998 implying associated cord 
involvement is not competent medical evidence of it.  
Grottveit.  Therefore, his T11 and T12 fractures must be 
rated per Diagnostic Code 5285 without consideration of 
special monthly compensation or an Esteban (see Esteban v. 
Brown, 6 Vet. App. 259 (1994)) assignment of a rating 
pursuant to a neurological Diagnostic Code in light of 
peripheral neuropathy.  See the "lesser involvements" 
clause of Diagnostic Code 5285 and 38 C.F.R. § 4.14.  

In this case, the veteran does not require a jury mast or 
similar apparatus in light of his service-connected T11 and 
T12 fractures.  Therefore, a 60 percent rating is not 
warranted pursuant to 38 C.F.R. Part 4, Diagnostic Code 5285.  

However, since demonstrable vertebral body deformity is 
present, as represented by slight wedging of T11, T12 shown 
radiographically, a 10 percent rating is warranted for this 
phenomenon, and the question thus becomes whether or not to 
add more than 10 percent to this 10 percent.  

An additional 10 percent would be sustainable for moderate to 
severe limitation of motion of the thoracic spine.  The 
veteran does not have more than severe limitation of motion 
of the thoracic spine.  No more than an additional 10 percent 
could be added pursuant to Diagnostic Code 5291, because 10 
percent is its highest rating for limitation of motion of the 
thoracic spine.  Moreover, ratable muscle spasm as described 
in Diagnostic Code 5285 was not present on VA neurology 
examination in February 1998.  The neurologist indicated that 
the veteran's back muscles were tight, but that there was 
appropriate relaxation of the muscles upon motion testing.

The only other schedular mechanism for adding more than 10 
percent to the 10 percent warranted for vertebral body 
demonstrable deformity would be the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995) (indicates that pain may be the basis for an 
increased schedular rating for an orthopedic disability, 
regardless of whether or not planar limitation of motion 
Diagnostic Code criteria are met).

In this case, the evidence does not show that a rating of or 
higher than 10 percent would be warranted pursuant to them.  
Pain is to be compensated pursuant to them only to the degree 
that clinical findings indicate that the pain is disabling.  
38 C.F.R. §4.40 (disability may be due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant).  In this case, there is no evidence of 
atrophy, muscle spasm, weakness, or the like of the thoracic 
spine muscles to support a rating of 10 percent or greater 
due to associated pain.  Moreover, the neurologist has 
estimated that overall service-connected thoracic spine 
disability, including due to pain, is no more than 10 percent 
of his overall pain problem, which the veteran stated was 
severe.  



Assuming, arguendo, that the veteran is 100 percent disabled 
due to all of his pain, it would follow that he is not more 
than 10 percent disabled due to service-connected pain.  
Moreover, severe debilitating pain of the thoracic spine 
would warrant no more than a 10 percent rating, and more than 
severe debilitating pain of the thoracic spine which is 
associated with the service-connected disability is not 
shown.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as per DeLuca do not permit adding more than 10 percent to 
the 10 percent rating assigned for demonstrable vertebral 
body deformity.

The only other basis, then, for a disability rating greater 
than 20 percent would be an extraschedular rating.  The 
service-connected disability is not shown to present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, however.  The 
veteran's service-connected disability has not shown 
progression over the years as reflected by the radiography 
which previously was demonstrative of mild deformity and is 
now demonstrative of slight deformity.  Furthermore, the 
veteran was employed before his February 1975 motor vehicle 
accident and retired later from a job as a purchasing agent.  
Thus, per 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is not warranted.

In light of the above, a disability rating in excess of 20 
percent for the service-connected T11 and T12 fracture 
residuals is not warranted.  

The benefit of the doubt doctrine is not for application, as 
there is not a relative equipoise of evidence for and against 
a disability rating greater than 20 percent.  On the 
contrary, the degree of disability shown more nearly 
approximates the criteria for the 20 percent rating assigned 
than it does for any higher rating.  The Board notes, as did 
the RO, that the veteran's 20 percent rating is protected, as 
it has been in effect for 20 or more years.  


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for tinnitus, the appeal is 
denied.

The appellant not having submited new and material evidence 
to reopen a claim for service connection for urinary 
incontinence, the appeal is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of fractures of T11-T12 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
  The Court's now invalidated position in Colvin was that evidence is "material" where it first is "relevant to 
and probative of the issue at hand" and where it is second of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   

